DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “prepending the COT with one or more observation slots; and sensing the channel using the CCA during the one or more observation slots, wherein a duration of the one or more observation slots is less than or equal to an idle period of the FFP, and wherein a number of observation slots of the one or more observation slots is selected so that the one or more observation slots align with a predefined number of load-based equipment (LBE) slots” together with the other elements are the reasons for allowance.

2.	Regarding claim 11 – A method, comprising: determining, by a processor of an apparatus implemented in a frame-based equipment (FBE), a selected number of observation slots for clear channel assessment (CCA) before a channel occupancy time (COT) within a fixed frame period (FFP) to cause floating of the COT in the FFP with positions of both the observation slots and     the COT changed within the FFP, performing, by the processor, the CCA of the channel during the determined number of observation slots; and transmitting, by the processor, during the COT responsive to the CCA indicating the channel to be clear for transmission.
3.	Regarding claim 14 – An apparatus implemented in a frame-based equipment (FBE), comprising: a transceiver configured to communicate with at least a network node, and a processor coupled to the transceiver and configured to perform operations comprising: performing, via the transceiver, clear channel assessment (CCA) of a channel; and transmitting, 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1, 2, 5-15, and 18-20 are allowable over the prior art of record.

Conclusion

Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xue et al. (US 2021/0176783 A1) discloses enhanced measurements for new radio unlicensed spectrum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:

2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
15 March 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465